Citation Nr: 1739227	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO. 13-30 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a left ankle disorder.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

B. Cohen, Associate Counsel







INTRODUCTION

The Veteran served on active duty in the Air Force from November 1972 to September 1980. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Houston, Texas Regional Office (RO).

On his September 2013 VA Form 9, the Veteran requested a Travel Board hearing. In January 2016, the Veteran called VA and asked his hearing be cancelled. 38 C.F.R. §§ 20.702(e), 20.704(e) (2016). In April 2016, the Board reopened the Veteran's claim for service connection and remanded for further development. 

The April 2016 remand directed, in pertinent part, that the RO obtain the Veteran's private treatment records and surgery records performed in October 2007 from Dr. J.C. 

In a June 2016 letter, the RO requested the Veteran provide VA with the authorization to obtain the private treatment records and surgery records performed in October 2007 from Dr. J.C. There is no indication in the file that the Veteran provided VA with such authorization and the Board finds that the RO complied to the extent possible with the Board's remand. See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT
 
The Veteran's left ankle disorder to include, status post fusion, tibial talar joint; nonunion fracture, base of lateral malleolus; marked periosteal reaction with increase bone density of the tibia and fibula, increased bone density of the os calcaneus and talus; diffuse soft tissue swelling; secondary lymphedema; and left Charcot foot, was not caused by service.


CONCLUSION OF LAW

The criteria for service connection for a left ankle disorder to include, status post fusion, tibial talar joint; nonunion fracture, base of lateral malleolus; marked periosteal reaction with increase bone density of the tibia and fibula, increased bone density of the os calcaneus and talus; diffuse soft tissue swelling; secondary lymphedema; and left Charcot foot, have not been met. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.309(a) (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and to Assist

VA has a duty to notify claimants about the claims process and a duty to assist them in obtaining evidence in support of their claim. VA has issued several notices to the Veteran including a December 2011 notice which informed him of the evidence generally needed to support his claim; what actions he needed to undertake; and how VA would assist him in developing his claim. The December 2011 notice was issued to the Veteran prior to the August 2012 rating decision from which the instant appeal arises. All identified and available relevant documentation has been secured to the extent possible and all relevant facts have been developed. There remains no question as to the substantial completeness of the claim. 38 U.S.C.A. 
§§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.326(a). For these reasons, the Board finds that the VA's duties to notify and to assist have been met.  

II. Analysis

Service connection may be granted for a current disability arising from a disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131. Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of an in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran has several diagnosed left ankle disorders, including status post fusion, tibial talar joint; nonunion fracture, base of lateral malleolus; marked periostial reaction with increase bone density of the tibia and fibula, increased bone density of the os calcaneus and talus; diffuse soft tissue swelling; secondary lymphedema; and left Charcot foot.

The Veteran's service treatment records (STRs) indicate that the Veteran twisted his ankle in January 1974 and sprained his ankle in October 1977. However, the STRs do not specify which ankle was twisted and sprained - left or right. The Veteran's in-service periodic examination, performed on January 1980 - six years after the reported twisted ankle, and three years after the reported sprained ankle - noted no abnormalities in his lower extremities. 

In his pre-separation examination, dated July 1980, the Veteran then reported that he did not then have, or ever had "swollen or painful joints," cramps in (his) legs," "arthritis, rheumatism, or bursitis," "bone, joint or other deformity," "lameness," or "foot trouble." The military medical examiner also noted no abnormalities in his lower extremities. 

The Veteran was assigned a "1" rating under the PULHES profile system, indicating that his lower extremities were then in a high level of fitness. See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992); ((observing that the "PULHES" profile reflects the overall physical and psychiatric condition of the veteran's capacity and stamina ("P"); upper extremities ("U"); lower extremities ("L"); hearing ("H "); eyes ("E") and psychiatric condition ("S"); assessed on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service)).



Post-service, the Veteran reportedly sprained his left ankle on multiple occasions.  In 2007 and 2008, the Veteran underwent two left ankle fusion surgeries. On August 2009, the Veteran underwent surgery to remove the implant from the two previous surgeries. Follow up examination by the Hermann Memorial Hospital in December 2009 noted that the Veteran's ankle swelling began after the first of his operations. The Veteran was noted to weigh 257 pounds.              

Although the Veteran has several left ankle disorders, no competent medical provider has opined that any of them were caused by any in-service injury, disease, disorder, or event. 

In a July 2000 statement submitted with his claim, the Veteran reported the in-service incidents as described. However, he also reported that following service, "[i]n April 1998, I started having problems" with the ankle. He stated that if he were to step on a small rock or pebble, his ankle would "give out." In December 2009, the Veteran underwent a private examination. He was diagnosed with secondary lymphedema on his left ankle. The examiner opined that the Veteran's disorder resulted from the multiple operations on his left ankle. 

In a September 2008 report of an initial office visit, D.M.B., M.D., reported that the Veteran injured his left ankle in March 2007 with an inversion-type injury and continued to ambulate with minimal pain. 

In September 2011, the Veteran was afforded a VA examination. He was diagnosed with a status post fusion, tibial talar joint; nonunion fracture, base of lateral malleolus; marked periosteal reaction with increase bone density of the tibia and fibula, increased bone density of the os calcaneus and talus; diffuse soft tissue swelling. The examiner opined that the Veteran's left ankle disability was less likely than not caused by service because the two instances of ankle pain incurred during service were noted as mild, and nothing occurred to the Veteran's left ankle until the late 2000s. The examiner opined that the Veteran's left ankle was fused because of a post-service fracture in March 2007, and not due to his active service sprains. 

In September 2016, the Veteran was afforded another VA examination. He was diagnosed with left Charcot foot. The examiner opined that the Veteran's left ankle disorder was less likely than not caused by service because the Veteran's diagnosis of diabetes mellitus in 1985 caused the Veteran's diabetic neuropathy, which  resulted in the Veteran's left Charcot foot. The examiner ruled out a connection between these events and what he characterized as a simple twist and sprain of his left ankle in 1974 or 1977. The examiner noted that patients with diabetes mellitus fall at risk of developing Charcot foot.     
  
The Veteran has also asserted that his left ankle complaints began with his in-service injuries and he has had problems since that time. The Veteran was normal on his January 1980 period physical examination during service, and his July 1980 physical examination at service separation. In addition, he reported no ankle complaints on his report of medical history completed at that time. Further, there is no evidence that he sought treatment after service until 2007. Therefore, the Board finds the Veteran's assertions of on-going left ankle complaints since his in-service injuries are not credible.   

A preponderance of the evidence is against a finding that the Veteran's left ankle disorder was caused by any in-service injury, disorder, disability, or event. Two VA examiners have concluded that the Veteran's disorders were caused by post-service injuries and diseases, namely a March 2007 fracture and subsequent fusion, and his diabetes mellitus, which he was first diagnosed with in 1985. Therefore, service connection is not warranted and the claim is denied.

	(CONTINUED ON NEXT PAGE)








ORDER

Service connection for a left ankle disorder is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


